PER CURIAM:
Tyro R. Beatty appeals the district court’s orders granting summary judgment to Defendants and dismissing his employment discrimination suit. We have reviewed the record and find no reversible *257error. Accordingly, we affirm for the reasons stated by the district court. See Beatty v. Thomas, No. CA-05-71-2-RAJ-TEM (E.D. Va. June 15 and Oct. 25, 2005). We deny Beatty’s motion to expedite. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED